Citation Nr: 0820511	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-30 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to additional retroactive payment for dependency 
and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to July 1970; he died in August 2000.  The appellant is the 
veteran's surviving spouse; her claim for service connection 
for the cause of the veteran's death was granted in a rating 
decision issued by the RO in April 2005.  The effective date 
for that grant of service connection was in August 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a retroactive payment for dependency and 
indemnity compensation (DIC) benefits in the amount of 
$67,458.93 that was paid out in April 2005.  

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below. 

The appellant maintains that she has not yet received all of 
the monies she is entitled to in relation to the award of 
dependency and indemnity compensation (DIC) benefits 
associated with the grant of service connection for the cause 
of the veteran's death.  In April 2005, the RO sent the 
appellant a retroactive check in the amount of $67,458.93.  

Review of the evidence of record reveals various computations 
of the total amount owed to the appellant, as well as various 
computations of the total amount previously paid to the 
appellant in the form of death pension benefits for a spouse 
with dependent children.  However, it is not clear from the 
evidence of record which one of these various computations is 
correct, if any.

For example, a calculation dated in April 2005 indicates that 
the appellant was owed a total of $95,179.33, while a January 
2007 calculation indicates a total amount due of $96,539.93.  
The August 2006 Statement of the Case indicates that the 
appellant had received a total of $18,910 in prior benefits, 
while the January 2007 audit indicates a total paid of $5986.  
The April 2005 calculation appears to indicate that, after 
correction for one month at $1,077 instead of 12 months, an 
amount of $7,149 in benefits had been paid.  There is 
agreement between the April 2005 calculation and the January 
2007 calculation as to the amount of pension benefit that had 
been paid ($23,095).  This pension amount was apparently 
derived after various versions of the appellant's Social 
Security Administration (SSA) income for herself and her 
children were considered.  

The Board therefore concludes that the current record does 
not contain a clear and complete accounting of the pension 
and DIC benefit amounts due and paid at issue for this 
particular appeal.  The Board directs that, on remand, an 
audit must be done, and a full and clear explanation of the 
payment of benefits for each month from August 2000 to April 
2005 must be provided.  More particularly, each cell of the 
table shown below must be completed so that all parties can 
see the amounts in question.


MONTH 
of 
Paymen
t
Total 
SSA 
INCOME
VA DIC 
AMOUNT 
DUE
Reaso
n for 
Chang
e
VA 
Pension 
AMOUNT 
PAID
Reaso
n for 
Chang
e
DIFFERENCE 
DIC Due & 
Pension 
Paid

Aug. 
2000







Sept. 
2000







Oct. 
2000







Nov. 
2000







Dec. 
2000







Jan. 
2001







Feb. 
2001







Mar. 
2001







April 
2001







May 
2001







June 
2001







July 
2001







Aug. 
2001







Sept. 
2001







Oct. 
2001







Nov. 
2001







Dec. 
2001







Jan. 
2002







Feb. 
2002







Mar. 
2002







April 
2002







May 
2002







June 
2002







July 
2002







Aug. 
2002







Sept. 
2002







Oct. 
2002







Nov. 
2002







Dec. 
2002







Jan. 
2003







Feb. 
2003







Mar. 
2003







April 
2003







May 
2003







June 
2003







July 
2003







Aug. 
2003







Sept. 
2003







Oct. 
2003







Nov. 
2003







Dec. 
2003







Jan. 
2004







Feb. 
2004







Mar. 
2004







April 
2004







May 
2004







June 
2004







July 
2004







Aug. 
2004







Sept. 
2004







Oct. 
2004







Nov. 
2004







Dec. 
2004







Jan. 
2005







Feb. 
2005







Mar. 
2005







April 
2005















TOTAL








Accordingly, the case is REMANDED for the following action: 

1.  The AMC/RO should review the claims 
file and complete an accounting that sets 
out in the record a complete paid and due 
audit of the appellant's pension and DIC 
benefits from August 2000 to April 2005.  
The audit should reflect all amounts 
actually paid to the appellant, as well 
as the appellant's actual income for 
herself and her children, as well as the 
amounts properly due or deducted from the 
actual amounts of VA benefits paid for 
the time period at issue. 

The accounting shall include completion 
of the monthly chart included in the body 
of the remand above (pages 4-7).

2.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue of whether the appellant is 
entitled to any additional retroactive 
DIC benefit payment in excess of 
$67,458.93.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the AMC/RO. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

